110 F.3d 73
97 CJ C.A.R. 526
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Boss Man EINSTEIN, Plaintiff-Appellant,v.TULSA CITY-COUNTY LIBRARY SYSTEM;  Jan Keene, Director overCENTRAL BRANCH LIBRARY in downtown Tulsa at5th-Denver, Defendants-Appellees.
No. 96-5237.
United States Court of Appeals, Tenth Circuit.
April 7, 1997.

Before BRORBY, EBEL, and KELLY, Circuit Judges.**


1
ORDER AND JUDGMENT*


2
Mr. Einstein appeals from the district court's denial of his Application for Leave to File under Title VII of the Civil Rights Act of 1964 (42 U.S.C. § 2000e-5) without Payment of Fees, Costs or Security.  The district court denied the application on the grounds that the complaint was based on an indisputably meritless legal theory, see 28 U.S.C. § 1915(e)(2)(B)(i);  Neitzke v. Williams, 490 U.S. 319, 327-328 (1989), specifically, that patron complaints about library noise or harassment are not within the reach of Title VII.  We find no abuse of discretion.  See Denton v. Hernandez, 504 U.S. 25, 33-34 (1992).  Moreover, Mr. Einstein has failed to make any argument that would justify in forma pauperis status on appeal.  See 28 U.S.C. § 1915(e)(2)(B)(i);  Coppedge v. United States, 369 U.S. 438, 443-44 (1962);  LaFevers v. Saffle, 936 F.2d 1117, 1120 (10th Cir.1991).  Mr. Einstein's Motion for Leave to Proceed Without Prepayment of Costs or Fees is DENIED.


3
APPEAL DISMISSED.



**
 After examining the briefs and the appellate record, this three-judge panel has determined unanimously that oral argument would not be of material assistance in the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument


*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  This court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3